Exhibit 10.3

Second Amendment to

Linn Energy, LLC Long-Term Incentive Plan

WHEREAS, Linn Energy, LLC (the “Company”) maintains the Linn Energy, LLC
Long-Term Incentive Plan, as amended, (the “Plan”) for the purpose of granting
Awards thereunder to employees, consultants, and directors of the Company and
its Affiliates for superior performance, and to attract and retain the services
of individuals essential for the growth and profitability of the Company; and

WHEREAS, the Company desires to amend the Plan to provide the Committee with
authority to delegate certain of its powers, authorities, and duties under the
Plan to the Chief Executive Officer of the Company to the extent provided
herein.

NOW, THEREFORE, the following provision of the Plan shall be amended in its
entirety to read as follows:

A.                                   3.   Administration.

The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee.  Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate the power to grant Awards under the Plan, to the
Chief Executive Officer of the Company, subject to such limitations on such
authority as the Committee may impose.  Upon any such delegation, all references
in the Plan to the “Committee”, other than in Section 7, shall with respect to
any Award made by the Chief Executive Officer pursuant to such authority be
deemed to mean and refer to the Chief Executive Officer; provided, however, that
such delegation shall not limit the Chief Executive Officer’s right to receive
Awards under the Plan.  Notwithstanding the foregoing, the Chief Executive
Officer may not grant Awards to, or take any action with respect to any Award
previously granted to, a person who is an officer subject to Rule 16b-3 or a
member of the Board.  Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to: (i)
designate Participants; (ii) determine the type or types of Awards to be granted
to a Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. 
Unless otherwise expressly provided in the Plan, all designations,


--------------------------------------------------------------------------------


determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.

B.                                     All terms used herein that are defined in
the Plan shall have the same meanings given to such terms in the Plan, except as
otherwise expressly provided herein.

C.                                     Except as amended and modified hereby,
the Plan shall continue in full force and effect and the Plan and this
instrument shall be read, taken and construed as one and the same instrument.

Executed this 21st of March, 2007.

 

LINN ENERGY, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael C. Linn

 

 

 

Title:

Chairman, President & CEO

 


--------------------------------------------------------------------------------